DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2 are present.
Claims 1 – 2 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Haverty (WO 2012/131665).
The rejected claims cover, inter alia, a method for converting lignocellulosic biomass materials into carboxylic acids, said method comprising the following steps: (a) thermo-chemical pre-treatment of the biomass materials with an oxidizing agent solubilized in an acidic/aqueous medium; (b) catalytic conversion with acidic species while in the aqueous medium; and (c) recovery of the resulting products.
Dependent claim 29 further limits the carboxylic acids to one or more of levulinic acid, formic acid, and acetic acid.
However, Haverty discloses a method of transforming a lignocellulose material in to carboxylic acids.  Haverty’s method starts by transforming a lignocellulose material comprises the steps of: a. combining a lignocellulose material with a solution containing hydrogen peroxide and a hydrogen peroxide stabiliser to produce a mixture, b. feeding said mixture to the entrance of a continuous reactor concomitant with providing an agent that facilitates the rapid decomposition of the hydrogen peroxide in the solution proximal to the entrance of the reactor so as to cause exothermic, explosive decomposition of the hydrogen peroxide to oxygen and water thus forming a mixture of gas, liquid, and solids and increasing the pressure and temperature in the reactor to at least 15 bar, and 70°C respectively without addition of heat from an external source, c. exiting the mixture of gas, water and solids formed in the reactor through an outlet with a pressure change, into a flash vessel wherein the mixture is separated into a liquid phase containing dissolved or suspended solids and a gas phase substantially rich in oxygen, and d. continuously removing from the flash vessel a gas stream substantially rich in oxygen and a separate heated liquid stream having suspended or dissolved therein chemically and physically altered components of the lignocellulose including a substantially cellulosic material with reduced recalcitrance relative to the starting lignocellulose material.  (abstract, & pp. 11, ln 15 to pp. 12, ln 3).
Further, the separated heated liquid stream containing the physically altered components of the lignocellulose is fed to a second flash vessel or series of flash vessels and subjected to a pressure drop or series of pressure drops. The physically altered components of the lignocellulose are amenable to acid hydrolysis.  (pp. 13, ln ` - 6).  The furanic compounds, acids and alcohols contained in the liquid stream are separated into gas phase in the second flash vessel of series of flash vessels.  The liquid stream exiting the second flash vessel of series of flash vessel is fed to a tank reactor, wherein the cellulosic components, therein are converted to levulinic acid and formic acid.  (pp. 13, ln 11 – 14).  
Additionally, in the process of Haverty the hydrogen peroxide stabiliser can be a stabiliser in conjunction with a hydrogen peroxide decomposition catalyst present in concentrations or at a pH that favors the overall stabilization of the mixture at room to moderate temperature.  Examples are a mineral acid (stabiliser); such as, sulphuric acid, nitric acid, phosphoric acid, formic acid and combinations thereof.  (pp. 16, ln 20 – 25).
Specifically, the method of Haverty discloses that lignocellulosic biomass can be pretreated with an oxidizing agent (hydrogen peroxide) prior to acid hydrolysis, where levulinic acid and formic acid are the resulting products.  
The difference between Haverty and the claimed inventions is that it takes a multiple step process and reduces it to a two-step process, which does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  
However, based on the above, Haverty teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly clamed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 8,563,277 (Parekh et al.) and WO 2014/144588 (Paripati et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622